Citation Nr: 0300644	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-01 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to additional allowance for special monthly 
death pension benefits based on the need for regular aid 
and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to December 1945.  He died 
in December 1999, and the appellant was granted non-
service connected death pension benefits in December 2000.  
Subsequently, in a February 2001 rating decision, the 
appellant was awarded special monthly death pension 
benefits at the housebound rate effective April 2000, but 
was denied special monthly death pension benefits based on 
the need for regular aid and attendance.  The appellant 
appealed the February 2001 denial to the Board of 
Veterans' Appeal (Board), and in an August 2001 decision, 
the Board denied the issue of entitlement to special 
monthly pension based on the need for regular aid and 
attendance.

The present matter comes to the Board on appeal from a 
September 2001 rating decision of the Montgomery, Alabama, 
Department of Veterans (VA), Regional Office (RO), which 
denied entitlement to special monthly death pension 
benefits based on the need for regular aid and attendance.  
The appellant filed a timely notice of disagreement, and 
was issued a statement of the case in February 2002.  
After perfecting her claim, the appellant's case is once 
again before for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence does not establish that the 
appellant is helpless or blind or nearly helpless or 
blind, and/or that she is a patient in a nursing home 
because of mental or physical incapacity.  

3.  The medical evidence does not establish that the 
appellant requires the daily assistance of another to 
perform the activities of daily living or to protect 
herself from the dangers of her environment. 


CONCLUSION OF LAW

The criteria for entitlement to additional allowance for 
special monthly death pension benefits based on the need 
for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502, 1541, 5100, 5102, 5103, 5103A, 5107 
(West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has been informed of the evidence 
needed to prove the claim on appeal via a December 2000 RO 
letter, the August 2001 Board decision, the September 2001 
rating decision, and the February 2002 statement of the 
case.  Specifically, the appellant has been informed of 
the need to provide evidence showing that she currently is 
blind, a patient in a nursing home, or unable to attend 
the wants of nature; or that her physical or mental 
incapacities require her to have care or assistance on a 
regular basis to protect her from hazards or dangers 
incident to her daily environment.  Additionally, via the 
February 2002 statement of the case, the appellant was 
given specific information with respect to the changes in 
the law pursuant to the VCAA, as well as information 
regarding the new VA duties pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all available relevant 
medical records, including private medical records, have 
been associated with the claims file.  The Board 
acknowledges that, in an August 2001 VA form 21-4138 
(Statement in Support of Claim), the appellant identified 
she was hospitalized at the Vaughn Regional Medical Center 
in the prior month, as well as that she had been 
hospitalized and admitted to the Emergency Room in various 
occasions in the past.  These treatment records are not 
presently associated with the claims file.  However, given 
that prior hospitalizations/treatment records are 
irrelevant to establish a present need for aid and 
attendance, and given that the medical statements/opinions 
of record regarding the status of the appellant's 
condition constitutes the best evidence, the Board finds 
that the appellant has not been prejudiced by the absence 
of the reported records.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Furthermore, the appellant was 
given the opportunity to present testimony at a personal 
hearing, but she declined to take advantage of such 
opportunity.  Thus, the duty to assist requirement has 
been satisfied as well.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

In this case, as noted above, the appellant was granted 
non-service connected death pension benefits in December 
2000, and special monthly death pension benefits at the 
housebound rate in February 2001.  At present, she is 
seeking entitlement to additional allowance for special 
monthly death pension benefits based on the need for 
regular aid and attendance.

With respect to the applicable law, where a surviving 
spouse who is entitled to death pension is in need of the 
regular aid and attendance of another person, an increased 
rate of pension is payable. 38 U.S.C.A. § 1541(d) (West 
1991).  For pension purposes, a person shall be considered 
to be in need of regular aid and assistance if such person 
(1) is a patient in a nursing home on account of mental or 
physical incapacity; (2) is helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person; or (3) establishes a factual 
need for aid and attendance under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(b), (c) (2002). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to 
attend the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his/her daily environment.  "Bedridden" will 
be a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is 
not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions 
which the claimant is unable to perform should be 
considered in connection with his/her condition as a 
whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2002).

In this case, the evidence includes a March 2000 Aid and 
Attendance examination report from J. A. Meadows, M.D., 
which indicates that the appellant was a 39 year old 
female, who was 5'6'' tall, weighed 206 pounds, did not 
use crutches or braces, and was not bedridden.  As well, 
the appellant was noted to be able to dress herself, 
bathe, eat, walk in and out of the house, and go to the 
bathroom unassisted.  Dr. Meadows further noted that she 
had severe steroid dependent asthma and insulin dependent 
diabetes mellitus, that she required over 10 medications 
per day, and that her pulmonary function tests (PFTs) were 
very poor.  Her prognosis for long term survival was 
described as grave, and the appellant was noted to have 
required ventilation on many occasions.

A January 2001 statement from Dr. Meadows further 
indicates that the appellant had severe, steroid dependent 
asthma, insulin dependent diabetes mellitus and 
gastroesophageal reflux.  Because of the severity of her 
asthma and diabetes, her prognosis remained described as 
grave.  The appellant was considered disabled from her 
illnesses and was advised not to venture far from home.  
It was Dr. Meadow's opinion that it would be wise for the 
appellant not to remain at home alone in case she required 
transportation to an emergency facility because of an 
asthma flare.

An August 2001 Aid and Attendance examination report from 
Dr. Meadows describes that the appellant was a 40 year old 
female, who was 5'6'' tall, weighed 279 pounds, suffered 
from asthma and was not bedridden.  Again, she was noted 
to be able to dress herself, bathe, eat, walk in and out 
of the house, and go to the bathroom unassisted.  Her 
short term prognosis for survival was deemed poor, but 
would improved if she did not remain alone at home.  She 
was noted to need assistance.

Lastly, in the March 2002 substantive appeal, the 
appellant indicated that she acknowledged that she was 
able to dress herself, bathe, eat, walk in and out of the 
house, and go to the bathroom unassisted.  However, she 
felt she required the aid and attendance of another 
because her doctor had told her she should not stay at 
home alone because she could have a severe asthma attack 
and die if nobody was there to call for medical 
assistance, or if she was unable to get to her breathing 
machine.

The Board has thoroughly reviewed the evidence of record 
in light of the appellant's contentions, and acknowledges 
that the evidence includes Aid and Attendance examinations 
performed by her physician, as well as a medical statement 
from the same physician regarding her medical condition.  
However, the Board finds that the appellant has not met 
the criteria required for the assignment of aid and 
attendance benefits.  Specifically, the Board finds that 
appellant has not contended, nor has she presented 
evidence that she is blind or nearly blind based on VA 
criteria.  She has not presented evidence that she is in a 
nursing home and/or in need of nursing care.  The 
preponderance of the evidence shows that she is able to 
dress herself, bathe, eat, walk in and out of the house, 
and attend the wants of nature unassisted.  She does not 
suffer from a stroke, neurological weakness, or other 
physical or mental incapacities which would prevent her 
from protecting herself from the dangers incident to her 
daily environment.

The Board also acknowledges the appellant's contentions 
that her physician describes her condition as grave, and 
that she should not stay at home alone because she could 
have a severe asthma attack and die if nobody was there to 
call for medical assistance or if she was unable to get to 
her breathing machine.  However, given that the appellant 
admittedly is able to dress herself, bathe, eat, walk in 
and out of the house, and attend the wants of nature 
unassisted, the Board does not find credible her 
contentions that she would be unable to make a phone call 
to get medical assistance or to get her breathing machine.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Even if 
that was the case, the appellant's ability/inability to 
make phone calls and/or reach equipment simply does not 
constitute a criteria warranting aid and attendance, as 
established by law.  Indeed the appellant's physician has 
indicated that she should not venture far from home, and 
hence she was awarded housebound benefits in February 
2001.  Beyond that, given that the appellant is able to 
basically care for her daily needs, is not in a nursing 
home and is not blind, the preponderance of the evidence 
is against entitlement to special monthly pension based on 
the need for aid and attendance.  

Under these circumstances, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. §§ 5103A, 
5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional allowance for special monthly 
death pension benefits based on the need for regular aid 
and attendance is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

